DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-26, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 36 recite the limitation "the interbody implant" in their respective last lines.  There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated these limitations as reciting “the implant”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiman et al. (US 2011/0264152), hereinafter “Weiman”.
Regarding claim 18, Weiman discloses a method of using an implant inserter (10, FIGS. 8-14) comprising a first portion (22) having a first guide lumen (38) and a second portion (24) having a second guide lumen (38), the method comprising: translating the first portion of the implant inserter toward the second portion of the implant inserter to clamp an implant (“locked position,” ¶44), wherein translating the first portion of the implant inserter toward the second portion of the implant inserter aligns the first guide lumen with a first hole of the implant and aligns the second guide lumen with a second hole of the implant (FIG. 9).  
Regarding claim 19, Weiman discloses the method as in claim 18, further comprising implanting the implant with the implant inserter coupled thereto (¶37)
Regarding claim 20, Weiman discloses the method as in claim 18, further comprising inserting a fastener through the first guide lumen, the first hole, and into a superior vertebra (¶40).  
Regarding claim 21, Weiman discloses the method as in claim 20, further comprising inserting a second fastener through the second guide lumen, the second hole, and into an inferior vertebra (¶40).  
Regarding claim 22, Weiman discloses the method as in claim 18, further comprising translating the first portion of the implant inserter away from the second portion of the implant inserter to release the implant after inserting the first fastener and the second fastener (¶46).  
Regarding claim 23, Weiman discloses the method as in claim 18, further comprising rotating an engagement member (52) of the implant inserter to translate the first portion of the implant inserter away from the second portion of the implant inserter (¶46).  
Regarding claim 24, Weiman discloses the method as in claim 18, further comprising visualizing a trajectory through the first portion via a slot in the first portion (this can be done mentally).  

Regarding claim 26, Weiman discloses the method as in claim 18, further comprising abutting a stop (34) with an anatomical structure to limit the depth of insertion of the implant.  
Regarding claim 27, Weiman discloses a method of using an implant inserter (10, FIGS. 8-14) comprising a first portion (22) having a first guide lumen (38) and a second portion (24) having a second guide lumen (38), an engagement member (52) disposed between the first portion and the second portion, a carrier (50) coupled to the engagement member and disposed between the first portion and the second portion, the method comprising: translating the first portion of the implant inserter toward the second portion of the implant inserter to clamp an implant (“locked position,” ¶44), wherein a carrier (50) translates along an engagement member (52) as the engagement member is rotated in a first direction (¶46), wherein translating the first portion of the implant inserter toward the second portion of the implant inserter aligns the first guide lumen with a first hole of the implant and aligns the second guide lumen with a second hole of the implant (FIG. 9).  
Regarding claim 28, Weiman discloses the method as in claim 18, further comprising implanting the implant with the implant inserter coupled thereto (¶37)
Regarding claim 29, Weiman discloses the method as in claim 18, further comprising inserting a fastener through the first guide lumen, the first hole, and into a superior vertebra (¶40).  
Regarding claim 30, Weiman discloses the method as in claim 20, further comprising inserting a second fastener through the second guide lumen, the second hole, and into an inferior vertebra (¶40).  
Regarding claim 31, Weiman discloses the method as in claim 18, further comprising translating the first portion of the implant inserter away from the second portion of the implant inserter to release the implant after inserting the first fastener and the second fastener (¶46).  

Regarding claim 33, Weiman discloses the method as in claim 18, further comprising visualizing a trajectory through the first portion via a slot in the first portion (this can be done mentally).  
Regarding claim 34, Weiman discloses the method as in claim 24, further comprising visualizing a trajectory through the second portion via a slot in the second portion (this can be done mentally).  
Regarding claim 35, Weiman discloses the method as in claim 18, further comprising abutting a stop (34) with an anatomical structure to limit the depth of insertion of the implant.  
Regarding claim 36, Weiman discloses a method of using an implant inserter (10, FIGS. 8-14) comprising a first portion (22) having a first guide lumen (38) and a second portion (24) having a second guide lumen (38), the method comprising: translating the first portion of the implant inserter toward the second portion of the implant inserter to clamp an implant (“locked position,” ¶44), wherein a carrier (50) translates along an engagement member (52) as the engagement member is rotated in a first direction (¶46), wherein translating the first portion of the implant inserter toward the second portion of the implant inserter aligns the first guide lumen with a first hole of the implant and aligns the second guide lumen with a second hole of the implant (FIG. 9).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775